                                                                                      Appeals Bureau
                                                      52 Duane Street-10th Floor, New York, NY 10007
Federal Defenders                                               Tel: (212) 417-8700 Fax: (212) 571-0392
OF NEW YORK, INC.                                                         www.federaldefendersny.org


                                                                                     Appeals Bureau
David E. Patton
                                                                                    Barry D. Leiwant
 Executive Director
                                                                                    Attorney-in-Charge
and Attorney-in-Chief

                                                 January 16, 2020



         BY ECF & FAX

         The Honorable Paul J. Oetken
         United States District Judge
         Southern District of New York
         4 0 Foley Square, Room 2101
         New York, New York 10007

                  Re:   United States v. Capser
                        Docket No. 19 Cr. 337 (JPO)

         Dear Judge Oetken:

              With the consent of the government Mr. Capser requests
         permission to travel from Montana to Colorado on Friday January
         17th and return on January 18th. His son, who is in high school,
         is a talented football kicker, and has been invited by the
         coaches of the University of Colorado football team to tryout
          f or the team.



                                                 Respectfully,

                                                         / s/
                                                 PHILIP L. WEISTEIN
                                                 Assistant Federal Defender

          PLW/ec

          cc:      Benjamin W. Schrier, Esq.
                   Assistant United States Attorney
                   Southern District of New York
                         (BY ECF)
